DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action on the 17/024902 application filed on 9/18/20.
Claims 1-8 are pending and have been fully considered. 

Specification
The disclosure is objected to because of the following informalities: the cross reference to related applications paragraph should include the Patent Number of issued parent application 16/045903 .  
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 3 recites: “a metal, which may be coated”. The language “may be” renders the claim indefinite as it is unclear whether applicant intends the coating to be a feature of the invention or not. For the sake of examination this feature is considered to be optional. 
Regarding claims 7-8, the claims recite: “the system is included in”. These claims appear to be merely reciting the intended use of the claimed invention for various purposes without reciting any additional structure or process steps encompassed by the claims, and therefore are indefinite. See MPEP 2173.05(q).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by YAU (US2012/0267255).
With respect to claim 1-2, 4-5 YAU discloses an electrochemical system comprising a metallic reference/counter electrodes 108/109 (first electrodes), that are electrically connected with an external voltage generator (voltage source) to apply a voltage to the electrodes due to the applied voltage from e.g. a battery 101 (external voltage source) (0046-49, Fig 1A below) which is further connected (electrically connected) to additional gating electrodes (second electrode) made of copper wires 104 and 105 covered with insulating paint 106 and 107 (second electrode comprises metal coated with an insulator), molecules suspended in a solution in the presence of the electrodes (0006-0007) in which the molecules can be microorganisms (0006-0007, 0040) such as yeast that convert a glucose (metabolic substrate, a sugar) to CO2 (cause metabolism of a metabolic substrate) (0040) in which the kinetics are controlled by applying a gating voltage from an external source between the gating electrode and reference/counter electrodes (0045, 0049-51). 

    PNG
    media_image1.png
    444
    488
    media_image1.png
    Greyscale

With respect to claim 6, YAU discloses the gating electrode is a plurality of electrically connected gating electrodes (1a, 6a). 
With respect to claim 7, YAU discloses the system can be used in sensing such as biosensors (0042, 0056, Abstract). 
With respect to claim 8, YAU discloses the system can be used in fuel cells (0095). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAU (US2012/0267255) as applied above in view of CARMELI (US 2008/0305471).
With respect to claim 3, YAU discloses the substance immobilized on the electrode can be selected from inorganic an organic materials, microorganisms and so on (0006-7) but does not disclose the organism is algae. However, CARMELI discloses attaching photocatalytic units of photosynthetic organisms, such as algae to solid supports (0108-109) such as electrodes (0176) because it allows for fabrication of optoelectronic devices (0016). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                         
/William H. Beisner/Primary Examiner, Art Unit 1799